Title: To George Washington from Richard Söderström, 12 September 1785
From: Söderström, Richard
To: Washington, George



Sir
Newyork 12th Sepr 1785.

The personal acquaintance which I had the honour to form with your Excellency some time ago will, I hope be sufficient apology for the liberty I presume to take, in introducing to your Excellency the right Honle Fred. von Walden Esqr. Captain in His Swedish Majesties Navy, who on his Tour to Virginia promises himself the honour of paying your Excellency a Visit. Any

attention and Civilities your Excellency shall be pleased to render him will add to the great esteem with which I have the honour to remain your Excellencys most Obedt & most Hle Servant

Richd Söderstrom

